UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted January 4, 2006*
                             Decided January 5, 2006

                                       Before

                     Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. DANIEL A. MANION, Circuit Judge

                     Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 05-2228

UNITED STATES OF AMERICA,                     Appeal from the United States District
    Plaintiff-Appellee,                       Court for the Northern District of
                                              Illinois, Eastern Division
      v.
                                              No. 95 CR 730
THOMAS D. LAMBERT
    Defendant-Appellant.                      Charles P. Kocoras,
                                              Chief Judge.

                                     ORDER

       In 1997 Thomas Lambert was found guilty of conspiracy to possess with
intent to distribute cocaine, 21 U.S.C. §§ 846, 841(a)(1); conspiracy to defraud the
United States; 18 U.S.C. § 371; and conspiracy to commit money laundering, 18
U.S.C. § 1956(h). The district court sentenced Lambert to a total of 360 months’
imprisonment and imposed a $10,000 fine to be paid “[i]n full immediately.” We
affirmed the judgment on direct appeal. United States v. Neeley, 189 F.3d 670 (7th


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-2228                                                                     Page 2
Cir. 1999). Lambert now appeals the denial of his motion asking the sentencing
court to remit the unpaid balance of his fine. We affirm.

        Lambert was convicted in the Northern District of Illinois, but throughout
these proceedings he has been confined at a federal prison in Ohio. From that
facility Lambert filed in the district court in Chicago a motion entitled “Economic
Burdensome in Custody 18 U.S.C. § 3572(d)(3) and in a Formal Notice of Abuse and
Inability to Pay.” Lambert alleged that he paid $4,103 through the Inmate
Financial Responsibility Program (“IFRP”), 28 C.F.R. §§ 545.10-.11, before August
2003, when he and the Bureau of Prisons reached an impasse concerning the funds
Lambert had available to make future payments and the amount of those
payments. Lambert alleged that the BOP had placed him on “refusal status” to
coerce compliance with its payment schedule even though his transfer to a lower-
paying prison job left him without sufficient funds to make the required payments.
He thus asked the district court to “remit” all or part of the unpaid portion of the
fine or otherwise “make a payment schedule” for the remainder of the fine. The
district court denied that motion without calling for an answer from the
government.

       The district court did not offer reasons for its decision, but no explanation
was required. If Lambert wanted a district court to cabin the BOP’s collection
efforts, then his request was both directed to the wrong court and premature.
Complaints about the BOP’s administration of the IFRP are cognizable under 28
U.S.C. § 2241, Matheny v. Morrison, 307 F.3d 709, 712 (8th Cir. 2002) (stating that
inmates’ challenges to IFRP payment schedules “concern the execution of sentence,
and are therefore correctly framed as § 2241 claims”); McGhee v. Clark, 166 F.3d
884, 885-87 (7th Cir. 1999), but only if the inmate files a petition in the district of
confinement, 28 U.S.C. § 2241(d); Moore v. Olson, 368 F.3d 757, 759 (7th Cir. 2005),
after exhausting his administrative remedies, McGhee, 166 F.3d at 887. Lambert
satisfied neither of these conditions. Moreover, to the extent Lambert wanted the
sentencing court to remit the balance of the fine or impose its own payment
schedule, he lacked a statutory basis for seeking relief. Only the government may
seek remission, United States v. Goode, 342 F.3d 741, 743 (7th Cir. 2003), and 18
U.S.C. § 3572(d)(3), which allows a sentencing court to modify a payment schedule,
cannot help Lambert because his fine was due immediately in a lump sum. Current
federal law simply provides Lambert no basis to ask the sentencing court to alter
his fine.

                                                                         AFFIRMED.